DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application 16/778,716 filed on 1/31/2020. Claims 1-20 were previously pending. Claims 1, 19 and 20 were amended in the reply filed 9/16/2021. This action is final.

Response to Arguments
Regarding Applicant’s argument starting on page 9 regarding claims 1-20: Applicant’s arguments filed with respect to the rejections of claims 1-20 made under 35 USC § 101 have been fully considered, and are found persuasive. The 35 USC § 101 rejection of the claims has been withdrawn.
Regarding Applicant’s argument starting on page 15 regarding claims 1, 3, 9, 11 and 18-20: Applicant’s arguments filed with respect to the rejections made under USC § 103 have been fully considered, but are now moot since independent claims 1, 19 and 20 are now rejected under USC § 103 over Agarwal (U.S. Pub. No. 2020/0118226) in view of Mezaael (U.S. Pub. No. 2021/0133847) in view of Mitra (U.S. Pub. No. 2020/0327628) in view of Fleishman (U.S. Pub. No. 2014/0095524) in view of Collopy (U.S. Pub. No. 2007/0276707). Applicant argues that no combination of the references cited by Examiner teach or suggest all of the amended claim elements, but, as stated above and shown in the rejection below, all amended claim elements are 
 		In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
		Dependent claims 2-18 remain rejected in part for the being obvious over the same references as claim 1 as described above and shown in the rejections below. 

Claim Objections
Claims 1, 19 and 20 (lines 24, 27, and 24 respectively) recite the term the complementary reservation which is missing a word. For examination purposes the complementary reservation will be interpreted as the complementary reservation service.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claims 1, 19 and 20 (lines 17, 20 and 17, respectively) recite the term the generating which has unclear antecedent basis. There are two prior generating steps recited to which the generating may be referring to: a) generating a pre-aggregation of composite offerings, or b) generating ... a candidate composite offering. For examination purposes, Examiner will be interpreting the generating as referring to generating ... a candidate composite offering. Appropriate corrections required.
Claims 1, 19 and 20 (lines 24-25, 27-28, and 24-25 respectively) recite the limitations the complementary reservation being ranked below the first candidate service in the pre-aggregation which can be interpreted at least the following ways: a) the complementary reservation is individually ranked in comparison to other individual reservations including at least the first candidate service (e.g. a specific hotel compared to other available hotels, or a specific flight compared to other available flights), or b) the complementary reservation is in a composite offering group which is ranked compared to other composite offering groups, at least one comprising the first candidate service. For examination purposes, the complementary reservation being ranked below the first candidate service in the pre-aggregation will be interpreted as a second candidate composite offering comprising the complementary reservation being ranked below the candidate composite offering comprising the first candidate service in the pre-aggregation. Appropriate corrections required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3, 7-9, 11-12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal (U.S. Pub. No. 2020/0118226) in view of Mezaael (U.S. Pub. No. 2021/0133847) in view of Mitra (U.S. Pub. No. 2020/0327628) in view of Fleishman (U.S. Pub. No. 2014/0095524) in view of Collopy (U.S. Pub. No. 2007/0276707).
Regarding the following claim 1, 19 and 20 limitations, Agarwal, as shown, discloses the following limitations:
A computer-implemented method comprising: generating, by one or more processors, a pre-aggregation of composite offerings for a subscriber of one or more subscribers of a reservation-based subscription service, the generating of the pre-aggregation including pre-generating a matrix of types of the composite offerings [See [0022]; [0077-0078]; [0042]; (Fig. 2B); (Fig. 5); Agarwal teaches that, before presenting travel recommendations to a traveler with a subscription (i.e. a subscriber of one or more subscribers of a reservation-based subscription service), sets of travel recommendations are generated and take the form of single column lists (i.e. a matrix)  of associated travel recommendations (e.g., a hotel, a flight, a rideshare) (i.e. a pre-aggregation of composite offerings ... the pre-aggregation including pre-generating a matrix of types of the composite offerings). Agarwal further teaches that the generated sets of travel recommendations are then presented to a traveler with a subscription (i.e. a pre-aggregation of composite offerings ... pre-generating a matrix).]
... and ranking the pre-generated matrix based on a user profile of the subscriber [See [0077-0078]; [0042]; Agarwal teaches ranking sets of recommendations (i.e. ranking the pre-generated matrix) based on the value they will bring to an individual traveler based on their personal preference information (i.e.  based on a user profile of the subscriber).]
... receiving, by the one or more processors, reservation information for the subscriber the reservation information comprising ... a reservation date; [See [0020]; [0032]; (Fig. 1); Agarwal teaches a traveler subscribing to a service which assists them in making reservations via a trip planning platform 107. Agarwal further teaches a trip planning service receiving trip planning information from the traveler, including a reservation date.]
... computing, by the one or more processors, a subscription value for the subscriber based on the reservation information; [See [0036]; [0032]; Agarwal teaches determining a total budget for a trip of a traveler (i.e. a subscription value for the subscriber) based on reservation airfare budget, accommodation budget, and other reservation budget information provided by the traveler.]
... generating, based on the subscription value, a candidate composite offering that includes a first candidate reservation service of a first type and a second candidate reservation service of a second type that are available on the reservation date the generating including filtering the pre-aggregation of composite offerings based on the classification; [See [0041]; [0032]; [0036]; [0077]; Agarwal teaches generating reservation recommendations for a traveler based on an overall budget (i.e. based on the subscription value) and travel dates. Agarwal further teaches that the reservation recommendations are for flight, accommodations, and other services able to be reserved varying in prices and dates (i.e. a first candidate reservation service of a first type and a second candidate reservation service of a second type). Agarwal also further teaches that a type of trip a traveler is planning (e.g., business or personal) (i.e. the classification) may cause the trip planning component to determine an overall budget (i.e. subscription value), which filtering the pre-aggregation of composite offerings based on the classification).]
... the complementary reservation being ranked below the first candidate service in the pre-aggregation [See [0077]; Agarwal teaches a second travel recommendation (i.e. the complementary reservation), which is part of a second set of recommendations (i.e. a second matrix in the pre-aggregation), having its set of recommendations ranked lower than a first set of recommendations comprising a first travel recommendation.]
Agarwal teaches obtaining a classification of a subscriber and filtering recommendations based on the classification (as described above), but does not, however Mezaael does, teach the following limitations:
... training, by the one or more processors, a machine-learning module using classifications associated with reservation activities of the one or more subscribers; [See [0053]; Mezaael teaches using machine-learning techniques such as training neural networks to assign a type of traveler (i.e. classification) to a subscriber account based at least on the user activity received from the subscriber account (i.e. reservation activities of the one or more subscribers). Mezaael further teaches that the type of traveler can be budget related, such as “premium traveler,” “budget traveler,” or “bargain traveler.”]
... obtaining a classification of the subscriber based on an application of the machine-learning module to reservation activities of the subscriber ... [See [0053]; Mezaael teaches using machine-learning techniques such as training neural networks to assign a type of traveler (i.e. classification) to a subscriber account based at least on the user activity received from the subscriber account (i.e. reservation activities of the one or more subscribers). Mezaael further teaches that the type of traveler can be budget related, such as “premium traveler,” “budget traveler,” or “bargain traveler.”]

Agarwal and Mezaael do not, however Mitra does, disclose the following limitations:
... the reservation information comprising a booking date ... [See [0050]; (Fig. 1); Mitra teaches a travel manager component 130 of a computing device 102 capable of receiving a booking date as part of a reservation request.  Mitra further teaches that the travel manager component 130 makes the reservations autonomously on the user-selected booking date.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the reservation recommendation and booking function of Agarwal with the booking date feature of Mitra. Paragraph [0033] of Agarwal recites a trip planning platform comprising a user “dashboard” for presenting a collation of information about one or more trips a traveler is planning. It would benefit a user of Agarwal to include a booking date as part this information since that would help the user organize and keep track of their different planned trips.
Agarwal, Mezaael, Mitra and Collopy do not, however Fleishman does, disclose the following limitations:
... in response to determining that the second candidate reservation service has expired, modifying the candidate composite offering with a complementary reservation service corresponding to the second candidate reservation service ... [See [0019]; Fleishman teaches that 
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the reservation recommendation and booking function of Agarwal in view of Mezaael in view of Mitra with the reservation replacement function of Fleishman. It is common for a reservation initially available to a user to no longer be available if, for example, another user completed the steps required to secure the reservation first. As stated in paragraph [0019] of Fleishman, their invention may enable users of services offering volatile items to better locate and acquire items than traditional item recommendation techniques.
Agarwal in view of Mezaael in view of Mitra in view of Fleishman do not, however Collopy does, disclose the following limitations:
... determining that the second candidate reservation service has expired based on an action of an additional subscriber of the one or more subscribers that occurs before a selection of the candidate composite offering by the subscriber [See [0087]; (Fig. 6); Collopy teaches tickets in a first customer’s cart of an event ticketing e-commerce vendor being taken by a second customer (i.e. a second subscriber of the reservation based subscription service has reserved or consumed the second candidate reservation service) before the first customer is able to reach the electronic purchase request step 50E (i.e. before the subscriber requests to reserve the candidate composite offering).]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the availability checking feature of Agarwal in view of Mezaael in view of Mitra and Fleishman with the unavailable ticket feature of Collopy. By combining Agarwal in view of Mezaael in view of Mitra and Fleishman with Collopy, the availability checking feature of Agarwal in view of Mezaael in view of Mitra and Fleishman is able to 
Regarding the following claim 3 limitations, Agarwal, Mezaael, Mitra, Fleishman, and Collopy teach all claim 1 limitations. Agarwal, as shown, further discloses the following limitations:
The computer-implemented method of claim 1, wherein the first candidate reservation service of the first type includes a hotel stay, and wherein the second candidate reservation service of the second type includes a rental car, airfare, home/residence, experiential travel, guided tour, cruise, train fare, private aviation, bespoke travel, event-based travel, or space travel. [See [0036]; Agarwal teaches designating portions of a total budget for airfare, accommodations, transportation, and food and entertainment.]
Regarding the following claim 7 limitations, Agarwal, Mezaael, Mitra, Fleishman, and Collopy teach all claim 1 limitations. Agarwal further teaches the following limitation:
... the candidate composite offering. [See [0041]; Agarwal teaches recommendations and bookings comprising bundled flight, accommodation, transportation, and other reservations.]
Agarwal, Mezaael, Mitra and Fleishman do not, however Collopy does, disclose the following limitations:
The computer-implemented method of claim 1, wherein determining that the second candidate reservation service has expired comprises determining that a second subscriber of the reservation-based subscription service has reserved or consumed the second candidate reservation service before the subscriber requests to reserve... [See [0087]; (Fig. 6); Collopy teaches tickets in a first customer’s cart of an event ticketing e-commerce vendor being taken by a second subscriber of the reservation based subscription service has reserved or consumed the second candidate reservation service) before the first customer is able to reach the electronic purchase request step 50E (i.e. before the subscriber requests to reserve the candidate composite offering).]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the availability checking feature of Agarwal in view of Mezaael in view of Mitra and Fleishman with the unavailable ticket feature of Collopy. By combining Agarwal in view of Mezaael in view of Mitra and Fleishman with Collopy, the availability checking feature of Agarwal in view of Mezaael in view of Mitra and Fleishman is able to determine when a second user is able to complete a reservation even if that reservation is still being considered by a first user. By utilizing this feature of Collopy users of Agarwal in view of Mezaael in view of Mitra and Fleishman’s system would have up-to-date availability information regarding all travel offerings, thereby better communicating actual available offerings and avoiding the purchase of tickets or accommodations already allocated to a different user.
Regarding the following claim 8 limitations, Agarwal, Mezaael, Mitra, Fleishman, and Collopy teach all claim 1 limitations, and Collopy teaches all claim 7 limitations. Agarwal further discloses the following limitations:
The computer-implemented method of claim 7, wherein the second subscriber selects an identifier corresponding to another composite offering... [See [0041]; Agarwal teaches recommendations and bookings comprising bundled flight, accommodation, transportation, and other reservations.]
Agarwal, Mezaael, Mitra and Fleishman do not, however Collopy does, disclose the following limitations:
... that includes the second candidate reservation service to reserve the second candidate reservation service. [See [0087]; Collopy teaches that customers can reserve tickets which are currently in another user’s cart.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the availability checking feature of Agarwal in view of Mezaael in view of Mitra and Fleishman with the unavailable ticket feature of Collopy. By combining Agarwal in view of Mezaael in view of Mitra and Fleishman with Collopy, the availability checking feature of Agarwal in view of Mezaael in view of Mitra and Fleishman is able to determine when a second user is able to complete a reservation even if that reservation is still being considered by a first user. By utilizing this feature of Collopy users of Agarwal in view of Mezaael in view of Mitra and Fleishman’s system would have up-to-date availability information regarding all travel offerings, thereby better communicating actual available offerings and avoiding the purchase of tickets or accommodations already allocated to a different user.
Regarding the following claim 9 limitations, Agarwal, Mezaael, Mitra, Fleishman, and Collopy teach all claim 1 limitations. Agarwal, Mezaael, Mitra and Collopy do not, however Fleishman does, further disclose the following limitations:
The computer-implemented method of claim 1, wherein modifying the candidate composite offering comprises replacing the second candidate reservation service with the complementary reservation service. [See [0019]; [0021]; [0023]; Fleishman teaches that when a flight is no longer available the search which first located that flight will be re-created so a user can ascertain whether any other flights are available at or near a desired price. Fleishman further teaches reserving a flight shown by the re-created search in place of the flight determined to be no longer available.]

Regarding the following claim 11 limitations, Agarwal, Mezaael, Mitra, Fleishman, and Collopy teach all claim 1 limitations. Agarwal, Mezaael, Mitra and Collopy do not, however Fleishman does, further disclose the following limitations:
The computer-implemented method of claim 1, further comprising: searching a list of reservation services that are available on the reservation date to identify the complementary reservation service, the searching comprising identifying a subset of reservation services in the list that have a value corresponding to a value of the second candidate reservation service and that correspond to the second type; and selecting, as the complementary reservation service, one of the reservation services in the subset. [See [0019]; [0021]; [0023]; Fleishman teaches that when a flight is no longer available the search which first located that flight will be re-created so a user can ascertain whether any other flights are available at or near a desired price (i.e. identifying a subset of reservation services in the list that have a value corresponding to a value of the second candidate reservation service). Fleishman further teaches reserving a flight shown by the re-created search in place of the flight determined to be no longer available (i.e. selecting, as the complementary reservation service, one of the reservation services in the subset).]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the travel recommendation and reservation system of 
Regarding the following claim 12 limitations, Agarwal, Mezaael, Mitra, Fleishman, and Collopy teach all claim 1 limitations. Agarwal, Mezaael, Mitra and Fleishman do not, however Collopy does, disclose the following limitations:
The computer-implemented method of claim 1, wherein the second candidate reservation service comprises a first seat of a given category at an event, and wherein the complementary reservation service comprises a second seat at the event in a same given category as the first seat. [See [0076]; [0087]; [0086]; Collopy teaches that tickets can be used to purchase specific seats at an event. Collopy further teaches a customer unable to purchase an initial ticket selection at an event, and being presented with alternate ticket options for the same event (i.e. a second seat at the event in the same given category as the first seat).]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the availability checking feature of Agarwal in view of Mezaael in view of Mitra and Fleishman with the alternate seat feature of Collopy. By making this combination, when a user is notified that a reservation of interest is unavailable, Agarwal in view of Mezaael in view of Mitra and Fleishman can present the user with alternate options of the same reservation type.  This would be helpful for users still interested in an event even if their first choice was taken, thereby increasing user satisfaction.
Regarding the following claim 14 limitations, Agarwal, Mezaael, Mitra, Fleishman, and Collopy teach all claim 1 limitations. Agarwal, as shown, further discloses the following limitations:
The computer-implemented method of claim 1, further comprising: receiving input from the subscriber that selects the second type of reservation service from a plurality of reservation service types, wherein the generating is based on the received input. [See [0020]; [0022]; Agarwal teaches a subscriber inputting a selection of a type of service, and selecting and booking a generated recommended service of the selected type of service.]
Regarding the following claim 18 limitations, Agarwal, Mezaael, Mitra, Fleishman, and Collopy teach all claim 1 limitations. Agarwal, as shown, further discloses the following limitations:
The computer-implemented method of claim 1, further comprising: determining that the complementary reservation service corresponding to the second candidate reservation service is unavailable; and in response to determining that the complementary reservation service corresponding to the second candidate reservation service is unavailable, identifying a third candidate reservation service of a third type; and modifying the candidate composite offering with the identified third candidate reservation service of the third type. [See [0019]; Fleishman teaches that when a first specific flight is no longer available at a desired price (i.e. the second candidate reservation service is unavailable) a user can ascertain whether a second flight (i.e. identifying a third candidate reservation service) is available near the desired price (different price) (i.e. of a third type) via recreating the search that located the first flight (i.e. modifying the candidate composite offering with the identified third candidate reservation service of the third type). Examiner notes that this claim merely recites a process of providing a user another option (See MPEP 2143, KSR E “Obvious to try”, Example 8: “The Federal Circuit in Perfect Web also discussed the role of common sense in the determination of obviousness. The district court had cited KSR for the proposition that "[a] person of ordinary skill is also a person of ordinary creativity, not an automaton," and found that "the final step [of the claimed invention] is merely the logical result of common sense application of the maxim ‘try, try again.’" In affirming the district court, the 
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the reservation recommendation and booking function of Agarwal in view of Mezaael in view of Mitra with the reservation replacement function of Fleishman. It is common for a reservation initially available to a user to no longer be available if, for example, another user completed the steps required to secure the reservation first. As stated in paragraph [0019] of Fleishman, their invention may enable users of services offering volatile items to better locate and acquire items than traditional item recommendation techniques.

Claims 2, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal (U.S. Pub. No. 2020/0118226) in view of Mezaael (U.S. Pub. No. 2021/0133847) in view of Mitra (U.S. Pub. No. 2020/0327628) in view of Fleishman (U.S. Pub. No. 2014/0095524) in view of Collopy (U.S. Pub. No. 2007/0276706), as applied to claim 1, and in yet further view of Wenger (U.S. Pub. No. 2015/0154512).
Regarding the following claim 2 limitations, Agarwal, Mezaael, Mitra, Fleishman, and Collopy teach all claim 1 limitations. Agarwal, Mezaael, Mitra, Fleishman and Collopy do not, however Wenger does, disclose the following limitations:
The computer-implemented method of claim 1, wherein generating the candidate composite offering comprises: searching a list of reservation services that are available on the reservation date to identify the first candidate reservation service that corresponds to the subscription value; computing an add-on value based on a difference between a value of the first candidate reservation service and the subscription value; and identifying, within the list of reservation services, the second candidate reservation service that corresponds to the add-on value. [See [0050]; [0041]; [0042]; [0008]; Wenger teaches searching for flights based on a total budget of a user (i.e. subscription value), deducting a cost of airfare from the total budget to get a remaining balance of the budget (i.e. add-on value), and searching for accommodations that cost less than the remaining balance of the budget.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the reservation system of Agarwal in view of Mezaael in view of Mitra and Fleishman with the budget-integrated search and reservation system of Wenger. While the reservation system of Agarwal allows a user to designate budgets for each part of a trip, Wenger gives a user actual cost information directly from service databases for each part of the trip. For example, a user of Agarwal could set a flight budget at $1,000 and an accommodations budget at $500. In this example, if a user found flights for $800 they may want the unused $200 from their flight budget to be re-allocated to their accommodations budget, thereby setting it at $700. As stated in paragraph [0005] of Wenger, their budget-integrated search and reservation system may then enable the user to pick and book the optimal combination of accommodation and airfare to their chosen destination. By using this process, a person may save hours of search and planning time, and, visit places they may have never considered or thought they could afford.
Regarding the following claim 16 limitations, Agarwal, Mezaael, Mitra, Fleishman, and Collopy teach all claim 1 limitations. Agarwal, Mezaael, Mitra, Fleishman and Collopy do not, however Wenger does, disclose the following limitations:
The computer-implemented method of claim 1, further comprising: identifying a third candidate reservation service of the first type that has a greater value than the first candidate reservation service and corresponds to the subscription value; and presenting, in a graphical user interface, a first option to reserve the candidate composite offering and a second option to reserve the third candidate reservation service, the first and second options being presented concurrently. a first candidate reservation service) and $4,000 for accommodations. Wenger further teaches [0063] its system searching for travel options based on a $5,000 budget, and allocating all $5,000 to a flight (i.e. identifying a third candidate reservation service of the first type that has a greater value than the first candidate reservation service). Wenger also teaches [0034] displaying one or more identified travel options based on the one or more search parameters to the one or more users; and allowing the one or more users to select the one or more identified travel options to create an itinerary.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the reservation system of Agarwal in view of Mezaael in view of Mitra and Fleishman with the budget-integrated search and reservation system of Wenger. Depending on a user’s budget, flight/accommodation prices, and other factors, a user may want to spend more on a single part of a trip as well as consider composite reservation options.  By integrating the system of Wenger into the system of Agarwal in view of Mezaael in view of Mitra and Fleishman, a user of Agarwal in view of Mezaael in view of Mitra and Fleishman would be able to view and reserve all reservation options, either single or composite.  As stated in paragraph [0005] of Wenger, their budget-integrated search and reservation system may then enable the user to pick and book the optimal combination of accommodation and airfare to their chosen destination. By using this process, a person may save hours of search and planning time, and, visit places they may have never considered or thought they could afford.
Regarding the following claim 17 limitations, Agarwal, Mezaael, Mitra, Fleishman, Collopy, and Wenger teach all claim 16 limitations. Agarwal, Mezaael, Mitra, Collopy, and Wenger do not, however Fleishman does, disclose the following limitations:
The computer-implemented method of claim 16, further comprising: receiving a selection of the first option to reserve the candidate composite offering; verifying that the second candidate reservation service is still available in response to receiving the selection; and modifying the candidate composite offering with the complementary reservation service in response to determining that the verifying. [See [0019]; [0021]; [0023]; Fleishman teaches determining whether a recommended and selected travel item is still available to a user, and booking said travel item for the user if available.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the budget-integrated search and reservation system of Agarwal in view of Mezaael in view of Mitra and Wenger with the availability checking feature of Fleishman. It is important for any reservation system, including the reservation system of Wenger, to ensure that reservation offerings shown to a user are actually available, and have not been cancelled or taken by a different user. By incorporating this feature of Fleishman into Agarwal in view of Mezaael in view of Mitra and Wenger, users of Agrawal in view of Mitra and Wenger’s system would have up-to-date availability information regarding all travel offerings, thereby better communicating actual available offerings and avoiding the purchase of tickets or accommodations already allocated to a different user.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Agarwal (U.S. Pub. No. 2020/0118226) in view of Mezaael (U.S. Pub. No. 2021/0133847) in view of Mitra (U.S. Pub. No. 2020/0327628) in view of Fleishman (U.S. Pub. No. 2014/0095524) in view of Collopy (U.S. Pub. No. 2007/0276706), as applied to claim 1, and in yet further view of Richard (U.S. Pub. No. 2013/0041696).
Regarding the following claim 4 limitations, Agarwal, Mezaael, Mitra, Fleishman, and Collopy teach all claim 1 limitations. Agarwal, Mezaael, Mitra, Fleishman and Collopy do not, however Richard does, disclose the following limitations:
The computer-implemented method of claim 1, further comprising: determining, for the first candidate reservation service, a first value guard comprising a minimum reservation value and a maximum purchase amount based on the computed subscription value. [See [0076]; Richard teaches determining a customer’s budget, which includes a range of money that the customer is willing to pay for a trip between a minimum amount (i.e. a minimum reservation value) and a maximum amount (i.e. a maximum purchase amount based on the computed subscription value).]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the budgeted recommendation and reservation system of Agarwal in view of Mezaael in view of Mitra and Fleishman with the budget range feature of Richard. By combining Agarwal in view of Mezaael in view of Mitra and Fleishman with Richard, a user of the system of Agarwal would have more flexibility in how they set their overall budget for a trip. The user may want to save money, but also may have a flexible budget, or want to be able to view a wider variety of reservation recommendations.  Integrating this feature from Richard into Agarwal would increase user satisfaction for this type of user.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Agarwal (U.S. Pub. No. 2020/0118226) in view of Mezaael (U.S. Pub. No. 2021/0133847) in view of Mitra (U.S. Pub. No. 2020/0327628) in view of Fleishman (U.S. Pub. No. 2014/0095524) in view of Collopy (U.S. Pub. No. 2007/0276706), as applied to claim 1, and in yet further view of Buchanan (U.S. Pub. No. 2011/0087985).
Regarding the following claim 5 limitations, Agarwal, Mezaael, Mitra, Fleishman, and Collopy teach all claim 1 limitations, and Richard teaches all claim 4 limitations. Agarwal, Mezaael, Mitra, Fleishman, Collopy, and Richard do not, however Buchanan does, disclose the following limitations:
The computer-implemented method of claim 4, wherein: the booking date is a current date; and the subscription value is computed based on a time interval between the booking date and the reservation date and a subscription cost of the subscriber during the time interval. [See [0152]; [0153]; (Fig. 13A); Buchanan teaches computing a future projected balance (budget) (i.e. subscription value) for a user based on a current date, an amount of time between the current date and future date (i.e. a time interval between the booking date and the reservation date), and “cash flow” of the user’s balances/expenditures versus time (i.e. a subscription cost of the subscriber during the timer interval).]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the budgeted recommendation and reservation system of Agarwal with the budget projection feature of Buchanan. By making this combination, a user of the system of Agarwal would be able to have their overall trip budget automatically adjusted to reflect their rate of savings and the amount of time they would be able to save between a current date and the date of their reservations, instead of only considering their savings on a booking date. By accounting for this extra savings, users could use their projected total budget and have more expensive recommendations presented to them that they may be interested in, and thereby increase user satisfaction.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Agarwal (U.S. Pub. No. 2020/0118226) in view of Mezaael (U.S. Pub. No. 2021/0133847) in view of Mitra (U.S. Pub. No. .
Regarding the following claim 6 limitations, Agarwal, Mezaael, Mitra, Fleishman, and Collopy teach all claim 1 limitations, and Richard teaches all claim 4 limitations. Agarwal, Mezaael, Mitra, Fleishman, Collopy, and Richard do not, however Wollmer does, disclose the following limitations:
The computer-implemented method of claim 4, wherein the value of the first candidate reservation service is between the first value guard, further comprising computing an add-on value by: retrieving a reservation value associated with the first candidate reservation service; and computing, as the add-on value, a difference between the reservation value associated with the first candidate reservation service and the minimum reservation value. [See [Col. 3, Lines 33-42]; Wollmer teaches setting a unique listing price (i.e. a reservation value associated with the first candidate reservation service) above the minimum listing price and below the market price (i.e. the value of the first candidate reservation service between the first value guard).  Wollmer further teaches calculating a difference between the unique listing price and the minimum listing price (i.e. the add-on value).]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the budgeted recommendation and reservation system of Agarwal and the travel budget range of Richard with the value above minimum calculation feature of Wollmer. By utilizing a minimum and maximum budget range taught by Richard, the system of Agarwal can prioritize showing users’ reservation offers in which the calculated difference between a reservation price and the minimum is low. This will keep users travel costs as low as possible, and save them money.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Agarwal (U.S. Pub. No. 2020/0118226) in view of Mezaael (U.S. Pub. No. 2021/0133847) in view of Mitra (U.S. Pub. No. 2020/0327628) and in further view of Fleishman (U.S. Pub. No. 2014/0095524) in view of Collopy (U.S. Pub. No. 2007/0276706), as applied to claim 1 above, and in yet further view of Leardi (U.S. Pub. No. 2020/0342365).
Regarding the following claim 10 limitations, Agarwal, Mezaael, Mitra, Fleishman, and Collopy teach all claim 1 limitations. Agarwal, Mezaael, Mitra, Fleishman and Collopy do not, however Leardi does, disclose the following limitations:
The computer-implemented method of claim 1, further comprising generating a visual notification to the subscriber indicating that the candidate composite offering has been modified. [See [0060]; Leardi teaches sending a user a confirmation message regarding a changed flight, including confirmation numbers for the new flight reservations, flight times associated with the new flight reservations, and other information related to the new reservations.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the budgeted recommendation and reservation system of Agarwal in view of Mezaael in view of Mitra and Fleishman with the new flight confirmation message feature of Leardi. By making this combination, the system of Agarwal in view of Mezaael in view of Mitra and Fleishman can notify its users when changes to their reservations have been made, as well as providing them relevant information regarding the new reservations.  In addition to more clearly communicating with its users, this would also help the system of Agarwal in view of Mezaael in view of Mitra and Fleishman ensure that the changes made to reservations are actually desired by the associated users.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Agarwal (U.S. Pub. No. 2020/0118226) in view of Mezaael (U.S. Pub. No. 2021/0133847) in view of Mitra (U.S. Pub. No. 2020/0327628) and in further view of Fleishman (U.S. Pub. No. 2014/0095524) in view of Collopy (U.S. Pub. No. 2007/0276706), as applied to claim 1 above, and in yet further view of AMC (“AMC Stubs A-List”, December 22, 2018).
Regarding the following claim 13 limitations, Agarwal, Mezaael, Mitra, Fleishman, and Collopy teach all claim 1 limitations. Agarwal, Mezaael, Mitra, Fleishman and Collopy do not, however AMC does, disclose the following limitations:
The computer-implemented method of claim 1, further comprising: reserving the candidate composite offering for the subscriber; and preventing the subscriber from reserving additional reservation services until the reserved candidate composite offering expires or is consumed by the subscriber. [See (Page 3 of attached PDF) AMC teaches restricting the number of reservations a subscriber can have at any given time to three or fewer. In paragraph [0033] of Applicant’s specification, Applicant states “As another example, the reservation services system 124 may only allow the user to reserve three reservation services at a time, such that when one of the three reservation services expires, the user can reserve an additional reservation service.” Further, MPEP § 2144.05 states, “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.”]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the budgeted recommendation and reservation system of Agarwal in view of Mezaael in view of Mitra and Fleishman with the reservation restriction method of AMC. By making this combination and restricting the number of reservations a single subscriber of Agarwal can hold at any given time, the system of Agarwal in view of Mezaael in view of Mitra and Fleishman can ensure that the finite number of flights, accommodations, etc. .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Agarwal (U.S. Pub. No. 2020/0118226) in view of Mezaael (U.S. Pub. No. 2021/0133847) in view of Mitra (U.S. Pub. No. 2020/0327628) and in further view of Fleishman (U.S. Pub. No. 2014/0095524) in view of Collopy (U.S. Pub. No. 2007/0276706), as applied to claim 1, and in yet further view of Hietanen (U.S. Pub. No. 2018/0060989).
Regarding the following claim 15 limitations, Agarwal, Mezaael, Mitra, Fleishman, and Collopy teach all claim 1 limitations. Agarwal, Mezaael, Mitra, Fleishman and Collopy do not, however Hietanen does, disclose the following limitations:
The computer-implemented method of claim 1, further comprising generating a list of different types of subscription models for the subscriber to select as the subscription, [See [0017]; (Fig. 1); Gunn teaches presenting a user with a list of different travel terms and travel pass (i.e. subscription) types to choose from.]
... a first type of the subscription models allows the subscriber to reserve travel services within a specific region
... a second type of the subscription models allows the subscriber to reserve travel services with a specific reservation duration, [See [0017]; Gunn teaches that a travel pass has a user-selected duration in which the user can make reservations]
... and a third type of the subscription models allows the subscriber to reserve travel services of a plurality of types. [See [0018]; (Fig. 2A); Gunn teaches that a travel pass allows a user to reserve a plurality of different air travel segments.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the budgeted recommendation and reservation system of Agarwal in view of Mezaael in view of Mitra and Fleishman with the travel pass features of Gunn.  The subscriptions of Agarwal paragraph [0020] in view of Mezaael, Mitra and Fleishman include tracking demographic characteristics, travel preferences, and services a traveler may be interested in. Gunn uses these same types of user characteristics and preferences to allow users to create and purchase custom travel passes. This allows the admin of the system of Agarwal in view of Mezaael in view of Mitra and Fleishman to be paid up front for multiple flights, as well as providing helpful data in predicting future demand for specific flights. Further, it grants the pass purchaser more flexibility and peace of mind when planning and fulfilling trip reservations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS GOMEZ whose telephone number is (571) 272-0926. The examiner can normally be reached on 7:30 AM – 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHANNON CAMPBELL can be reached at (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/C.G./Examiner, Art Unit 3628
/DANIEL VETTER/              Primary Examiner, Art Unit 3628